     Case 2:19-cv-02515-TLN-GGH Document 24 Filed 01/15/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                               EASTERN DISTRICT OF CALIFORNIA

10

11    STANLEY CARL SAHM,                                 No. 2:19-cv-02515-TLN-GGH
12                       Plaintiff,
13           v.                                          ORDER
14    CALIFORNIA DEPARTMENT OF
      CORRECTIONS AND
15    REHABILITATION,
16                       Defendant.
17

18          Plaintiff, a state prisoner proceeding pro se, has filed this civil rights action seeking relief

19   under 42 U.S.C. § 1983. The matter was referred to a United States Magistrate Judge pursuant to

20   28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

21          On December 7, 2020, the magistrate judge filed findings and recommendations herein

22   which were served on Plaintiff and which contained notice to Plaintiff that any objections to the

23   findings and recommendations were to be filed within fourteen days. (ECF No. 22.) Plaintiff has

24   filed objections to the findings and recommendations. (ECF No. 23.)

25          In accordance with the provisions of 28 U.S.C. § 636(b)(1)(C) and Local Rule 304, this

26   Court has conducted a de novo review of this case. Having carefully reviewed the entire file, the

27   Court finds the findings and recommendations to be supported by the record and by proper

28   analysis.
                                                         1
     Case 2:19-cv-02515-TLN-GGH Document 24 Filed 01/15/21 Page 2 of 2


 1          Accordingly, IT IS HEREBY ORDERED that:

 2          1. The findings and recommendations filed December 7, 2020, are ADOPTED IN FULL;

 3   and

 4          2. This action is DISMISSED without prejudice for failure to comply with the Court’s

 5   order. See Local Rule 110; Fed. R. Civ. P. 41(b).

 6          3. The Clerk of Court is directed to close the case.

 7   DATED: January 13, 2021

 8

 9

10
                                                               Troy L. Nunley
11                                                             United States District Judge
12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                         2
